DETAILED ACTION 

Response to Amendment

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Applicant’s amendments and remarks filed on 03/03/2021 have been acknowledged. 
Claim Objections 

3.	Claim 4, as amended, is objected to as being in improper format because a canceled claim must be listed by ONLY the claim number and status identifier. 

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-3 and 5-13, as amended, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. The structure recited in the previously presented claim 1, including the primary and secondary outlets, pertained to each of the flow control devices of the set of at least two flow control devices. As amended in the latest reply, claim 1 now requires this structure to pertain directly to a body configured to accommodate the flow control devices [currently omitted].  However, the original disclosure does not provide sufficient support for such shifted structure in question. Therefore, the instant claims are not commensurate in scope with the original specification.   
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-3 and 5-13, as amended, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	In the amended claim 1, while the preamble is directed to a set of two or more flow control devices, the body of the claim does not positively include the flow control devices. It is also unclear what structural features must configure the ‘displaceable element’ for g shared by the non-included flow control devices, as well as configure the primary and secondary outlets for forming respective flow paths as recited. Additionally, referring to claim 1 in view of claim 9, it is not clear how the primary and secondary outlets that must be arranged in the housing, can be also included into the structure of claim 1 in the absence of the housing. 
	The amended claim 2 fails to set forth any structural inter-relationships between the second inlet, second cavity and the first cavity, the upper opening and the primary/secondary outlets of claim 1.  
Specification

8.	The latest amendment to specification is objected to because it fails to show the supposed changes with respect to the 05/09/2018 originally filed version of the specification.  
Drawings

9.	The drawings, including the 04/22/2022 ones, are objected to because, they fail to clearly show and properly reference the ‘second’ cavity defined by the lid with the second inlet as currently recited, as well as the primary and secondary outlets of the body of the housing being structurally inter-related with the primary and secondary outlets of the body of claim 1, as recited. . Applicant is also reminded that ‘each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d)’.

Response to Arguments

10.	All of the Applicant s arguments have been fully considered but they are moot in view of new grounds of rejection.   
Conclusion

101      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798